Exhibit 10.7 

Conformed Copy

 

 

JMP CREDIT ADVISORS CLO III LTD.
CERTIFICATED SUBORDINATED NOTES SUBSCRIPTION AGREEMENT

 

BNP Paribas Securities Corp.
787 7th Avenue
New York, New York 10019
Attention: Fixed Income Structuring and Legal Department

 

Ladies and Gentlemen:

 

1.     Subscription. The undersigned (the undersigned and each person for whose
account the undersigned is purchasing securities of the Issuer, the “Investor”)
hereby subscribes for and agrees to purchase Subordinated Notes due 2025 (the
“Subscribed Securities”) to be issued by JMP Credit Advisors CLO III Ltd., an
exempted company with limited liability incorporated under the laws of the
Cayman Islands (the “Issuer”) which are to be offered by BNP Paribas Securities
Corp., in its capacity as initial purchaser of the Subscribed Securities (the
“Initial Purchaser”), in the aggregate principal amount and for the aggregate
purchase price set forth on the signature page hereof, which purchase by the
Investor will be made on the Closing Date (as defined in the final offering
circular relating to the Subscribed Securities (the “Offering Circular”)). The
Subscribed Securities are to be issued by the Issuer pursuant to the Indenture
dated as of the Closing Date (the “Indenture”) among the Issuer, JMP Credit
Advisors CLO III LLC, as co-issuer (the “Co-Issuer” and together with the
Issuer, the “Co-Issuers”), and U.S. Bank National Association, as trustee (the
“Trustee”). Capitalized terms used and not defined herein have the respective
meanings specified in the Offering Circular.

 

The Investor acknowledges that this subscription (i) is irrevocable, (ii) is
conditioned upon acceptance by the Issuer, the Initial Purchaser, the registrar
under the Indenture (the “Registrar”) and the Trustee and may be accepted or
rejected in whole or in part by the Initial Purchaser in its sole discretion,
(iii) will expire if not accepted by the Initial Purchaser on or prior to the
Closing Date and (iv) is subject only to delivery of the Offering Circular to
the Investor.

 

2.     Representations, Warranties and Agreements by the Investor. To induce the
Initial Purchaser and the Issuer to accept this subscription, the Investor
represents, warrants and agrees as follows:

 

 

(a)

The Investor understands that such Subscribed Securities have not been and will
not be registered under the Securities Act or the securities laws of any state
or other jurisdiction, and, if in the future it decides to offer, resell, pledge
or otherwise transfer the Subscribed Securities, such Subscribed Securities may
be offered, resold, pledged or otherwise transferred only in accordance with the
provisions of the Indenture and the legends on such Subscribed Securities,
including the requirement for written certifications. In particular, the
Investor understands that the Subscribed Securities may be transferred only to a
person that is (a) a “qualified purchaser” (as defined in the Investment Company
Act), (b) a “Knowledgeable Employee,” as defined in Rule 3c5 promulgated under
the Investment Company Act or (c) an entity owned exclusively by “qualified
purchasers” or “Knowledgeable Employees”; and in the case of (a), (b) and (c)
above that is either (i) a “qualified institutional buyer” as defined in
Rule 144A under the Securities Act that is not a broker dealer which owns and
invests on a discretionary basis less than U.S.$25 million in securities of
issuers that are not affiliated persons of the dealer and is not a plan referred
to in paragraph (a)(1)(i)(D) or (a)(1)(i)(E) of Rule 144A under the Securities
Act or a trust referred to in paragraph (a)(1)(i)(F) of Rule 144A under the
Securities Act who purchases the Subscribed Securities in reliance on the
exemption from Securities Act registration provided by Rule 144A thereunder or
(ii) an “accredited investor” meeting the requirements of Rule 501(a) of
Regulation D under the Securities Act or (c) a person that is not a “U.S.
person” as defined in Regulation S under the Securities Act, and is acquiring
the Subscribed Securities in an offshore transaction (as defined in Regulation S
thereunder) in reliance on the exemption from registration provided by
Regulation S thereunder. It acknowledges that no representation is made as to
the availability of any exemption under the Securities Act or any state or other
securities laws for resale of the Subscribed Securities.

 

 

 
1

--------------------------------------------------------------------------------

 

 

 

(b)

In connection with its purchase of the Subscribed Securities: (i) none of the
Co-Issuers, the Initial Purchaser, the Collateral Manager, the Trustee, the
Collateral Administrator, the Administrator or any of their respective
affiliates is acting as a fiduciary or financial or investment adviser for it;
(ii) the Investor is not relying (for purposes of making any investment decision
or otherwise) upon any written or oral advice, counsel or representations of the
Co-Issuers, the Initial Purchaser, the Collateral Manager, the Trustee, the
Collateral Administrator, the Administrator or any of their respective
affiliates other than any statements in the final Offering Circular for such
Subscribed Securities; (iii) the Investor has read and understands the final
Offering Circular for the Notes (including, without limitation, the descriptions
therein of the structure of the transaction in which the Subscribed Securities
are being issued and the risks to purchasers of the Subscribed Securities);
(iv) the Investor has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisers to the extent it has deemed
necessary, and has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary and not upon any view expressed by the Co-Issuers, the Initial
Purchaser, the Collateral Manager, the Trustee, the Collateral Administrator,
the Administrator or any of their respective affiliates; (v) the Investor will
hold and transfer at least the minimum denomination of the Subscribed
Securities; (vi) the Investor was not formed for the purpose of investing in the
Subscribed Securities (except when each beneficial owner of such Person is a
Qualified Purchaser); (vii) the Investor is a sophisticated investor and is
purchasing the Subscribed Securities with a full understanding of all of the
terms, conditions and risks thereof, and it is capable of assuming and willing
to assume those risks; and (viii) the Investor has had access to such financial
and other information concerning the Issuer and the Subscribed Securities as it
has deemed necessary or appropriate in order to make an informed investment
decision with respect to its purchase of the Subscribed Securities, including an
opportunity to ask questions of and request information from the Issuer and the
Collateral Manager.

 

 

 
2

--------------------------------------------------------------------------------

 

 

 

(c)

(i) The Investor is either (A) a “qualified purchaser” within the meaning of
Section 2(a)(51) of the Investment Company Act and the rules thereunder, (B) a
“Knowledgeable Employee” for purposes of Rule 3c-5 under the Investment Company
Act and the rules thereunder or (C) an entity owned exclusively by “qualified
purchasers” or “Knowledgeable Employees”, and in the case of (A), (B) and (C)
above that is either (x) a “qualified institutional buyer” as defined in
Rule 144A under the Securities Act that is not a broker dealer which owns and
invests on a discretionary basis less than U.S.$25 million in securities of
issuers that are not affiliated persons of the dealer and is not a plan referred
to in paragraph (a)(1)(i)(D) or (a)(1)(i)(E) of Rule 144A under the Securities
Act or a trust referred to in paragraph (a)(1)(i)(F) of Rule 144A under the
Securities Act who purchases the Subscribed Securities in reliance on the
exemption from Securities Act registration provided by Rule 144A thereunder or
(y) an “accredited investor” as defined in Rule 501(a) of Regulation D under the
Securities Act or (C) not a “U.S. person” as defined in Regulation S under the
Securities Act and is acquiring the Subscribed Securities in an offshore
transaction (as defined in Regulation S thereunder) in reliance on the exemption
from registration provided by Regulation S thereunder; (ii) the Investor is
acquiring such Subscribed Securities as principal solely for its own account for
investment and not with a view to the resale, distribution or other disposition
thereof in violation of the Securities Act; (iii) the Investor is not a
(A) partnership, (B) common trust fund, or (C) special trust, pension, profit
sharing or other retirement trust fund or plan in which the partners,
beneficiaries or participants may designate the particular investments to be
made; (iv) the Investor agrees that it shall not hold any Subscribed Securities
for the benefit of any other person, that it shall at all times be the sole
beneficial owner thereof for purposes of the Investment Company Act and all
other purposes and that it shall not sell participation interests in the
Subscribed Securities or enter into any other arrangement pursuant to which any
other person shall be entitled to a beneficial interest in the distributions on
the Subscribed Securities; (v) the Investor is acquiring its interest in the
Subscribed Securities for its own account; and (vi) the Investor will hold and
transfer at least the minimum denomination of the Subscribed Securities and
provide notice of the relevant transfer restrictions to subsequent transferees.

 

 

(d)

The Investor has completed Section G of the attached Investor Questionnaire in
which it makes certain representations, warranties and covenants regarding its
status as a Benefit Plan Investor and a Controlling Person. Additionally, the
Investor represents in Section G of the attached Investor Questionnaire that, on
each day from the date on which it acquires its interest in a Subscribed
Security through and including the date on which it disposes of its interest in
such Subscribed Security, if it is, or is directly or indirectly acquiring or
holding a Subscribed Security (or any interest therein) on behalf of or with
assets of, a governmental, church, non-U.S. or other plan, or entity holding
assets of such plans, (i) it is not subject to Similar Law and (ii) its
acquisition, holding and disposition of such Subscribed Securities will not
constitute or result in a non-exempt violation of any Other Plan Law.

 

 

 
3

--------------------------------------------------------------------------------

 

 

 

(e)

The Investor agrees to treat the Issuer, the Co-Issuer, and the Subscribed
Securities as described in the “Certain U.S. Federal Income Tax Considerations”
section of the Offering Circular for all U.S. federal, state and local income
tax purposes and to take no action inconsistent with such treatment unless
required by law.

 

 

(f)

The Investor will timely furnish the Issuer, the Trustee, or any agent of the
Issuer (including any Paying Agent) any U.S. federal income tax forms or
certifications (such as an applicable IRS Form W-8, IRS Form W-9, or any
successors to such IRS forms) that the Issuer or its agents (including any
Paying Agent) may reasonably request, and any documentation, agreements,
information, or certifications that are reasonably requested by the Issuer or
its agents (including any Paying Agent) (i) to permit the Issuer or its agents
to make payments to it without, or at a reduced rate of, deduction or
withholding, (ii) to enable the Issuer or its agents to qualify for a reduced
rate of withholding or deduction in any jurisdiction from or through which the
Issuer or its agents receive payments, and (iii) to enable the Issuer or its
agents to satisfy reporting and other obligations under the Code and Treasury
Regulations and under any other applicable laws, and shall update or replace
such documentation, agreements, information, or certifications as appropriate or
in accordance with their terms or subsequent amendments, and acknowledges that
the failure to provide, update or replace any such documentation, agreements,
information, or certifications may result in the imposition of withholding or
back-up withholding upon payments to such Investor. Amounts withheld pursuant to
applicable tax laws will be treated as having been paid to the Investor by the
Issuer.

 

 

(g)

The Investor will provide the Issuer, the Trustee or any other agent of the
Issuer with any correct, complete and accurate information and will take any
other actions that may be required for the Issuer to comply with FATCA and to
prevent the imposition of U.S. federal withholding tax under FATCA on payments
to or for the benefit of the Issuer. In the event the Investor fails to provide
such information or take such actions, or to the extent that its ownership of
Subscribed Securities would otherwise cause the Issuer to be subject to any tax
under FATCA, (A) the Issuer (and any agent acting on its behalf including any
Paying Agent) is authorized to withhold amounts otherwise distributable to such
person as compensation for any amounts withheld from payments to or for the
benefit of the Issuer as a result of such failure or such ownership, and (B) to
the extent necessary to avoid an adverse effect on the Issuer as a result of
such failure or such ownership, the Issuer will have the right to compel the
Investor to sell its Subscribed Securities and, if such person does not sell its
Subscribed Securities within 10 business days after notice from the Issuer or
any agent of the Issuer, the Issuer will have the right to sell such Subscribed
Securities at a public or private sale called and conducted in any manner
permitted by law, and to remit the net proceeds of such sale (taking into
account, in addition to other related costs and charges, any taxes incurred by
the Issuer in connection with such sale) to such person as payment in full for
such Subscribed Securities. The Issuer may also assign each such Subscribed
Security a separate CUSIP or CUSIPs in the Issuer’s sole discretion. The
Investor agrees that the Issuer, the Trustee or their agents or representatives
may (1) provide any information and documentation concerning its investment in
its Subscribed Securities to the Cayman Islands Tax Information Authority, the
U.S. Internal Revenue Service and any other relevant tax authority and (2) take
such other steps as they deem necessary or helpful to ensure that the Issuer
complies with FATCA.

 

 

 
4

--------------------------------------------------------------------------------

 

 

 

(h)

If the Investor is not a “United States person” (as defined in Section
7701(a)(30) of the Code), it represents that either:

 

 

(i)

It is not a bank (within the meaning of Section 881(c)(3)(A)) or an affiliate of
a bank;

 

 

(ii)

If it is a bank (within the meaning of Section 881(c)(3)(A)) or an affiliate of
a bank, then after giving effect to its purchase of the Subscribed Securities,
it (x) will not directly or indirectly own more than 33-1/3%, by number or
value, of the aggregate of the Notes within such Class and any other Notes that
are ranked pari passu with or are subordinated to such Subscribed Securities,
and will not otherwise be related to the Issuer (within the meaning of Section
267(b) of the Code) and (y) has not purchased the Subscribed Securities in whole
or in part to avoid any U.S. federal tax liability (including, without
limitation, any U.S. withholding tax that would be imposed on the Subscribed
Securities with respect to the Collateral Obligations if held directly by the
initial purchaser or transferee); or

 

 

(iii)

It has provided an IRS Form W-8ECI representing that all payments received or to
be received by it from the Issuer are effectively connected with the conduct of
a trade or business in the United States and includible in its gross income.

 

 

(i)

The Investor shall not treat any income with respect to its Subscribed
Securities as derived in connection with the Issuer’s active conduct of a
banking, financing, insurance, or other similar business for purposes of Section
954(h)(2) of the Code.

 

 

(j)

The Investor agrees not to seek to commence in respect of the Issuer or the
Co-Issuer, or cause the Issuer or Co-Issuer to commence, a bankruptcy proceeding
before a year and a day has elapsed since the payment in full to the holders of
the Notes issued pursuant to the Indenture or, if longer, the applicable
preference period then in effect.

 

 

 
5

--------------------------------------------------------------------------------

 

 

 

(k)

To the extent required by the Issuer, as determined by the Issuer or the
Collateral Manager on behalf of the Issuer, the Investor understands that the
Issuer may, upon notice to the Trustee, impose additional transfer restrictions
on the Subscribed Securities to comply with the USA PATRIOT Act and other
similar laws or regulations, including, without limitation, requiring each
transferee of a Subscribed Security to make representations to the Issuer in
connection with such compliance.

 

 

(l)

The Investor understands that the Issuer, the Trustee, the Initial Purchaser and
their respective counsel will rely upon the accuracy and truth of the foregoing
representations, and it hereby consents to such reliance.

 

 

(m)

The Investor is not a member of the public in the Cayman Islands.

 

3.     Tax Information. The Investor certifies under penalties of perjury that
(i) the Investor’s name, taxpayer identification number (if any) and address
provided in the Investor Questionnaire attached hereto are correct and (ii) the
information contained in any IRS Form W-8 (and any appropriate attachments), IRS
Form W-9, any successors to such forms, or any other tax-related form submitted
to the Issuer is correct (which certification will be deemed to be repeated on
any date on which any tax form is delivered to the Issuer after the date
hereof). The Investor agrees in a timely manner to complete, execute, arrange
for any required certification of (in each case accurately and in a manner
reasonably satisfactory to the Issuer), and deliver to the Issuer or such
governmental or taxing authority as the Issuer directs, any form, document or
certificate that may be required or reasonably requested by the Issuer. The
Investor further agrees to promptly inform the Issuer of any change in any such
information previously provided to the Issuer or the Initial Purchaser and to
execute a new form or other document with the correct information.

 

4.     Further Advice and Assurances. All information which the Investor has
provided to the Issuer or any other Person in connection with the transactions
contemplated by this Subscription Agreement, including the information in the
attached Investor Questionnaire, is correct and complete as of the date hereof,
and the Investor agrees to notify the Issuer and the Initial Purchaser
immediately if any representation, warranty or information contained in this
Subscription Agreement, including in the attached Investor Questionnaire,
becomes untrue. The Investor agrees to provide such information and execute and
deliver such documents as the Issuer or the Initial Purchaser may reasonably
request from time to time to verify the accuracy of the Investor’s
representations and warranties herein or to comply with any law or regulation to
which the Issuer may be subject.

 

5.     Indemnity. The Investor acknowledges that each representation, warranty
or agreement of the Investor contained in this Subscription Agreement or in any
other document provided by the Investor will be relied upon by the Co-Issuers,
the Initial Purchaser, the Collateral Manager, the Trustee, the Registrar and
counsel of any of the foregoing, and the other holders of Notes issued by the
Issuer for the purpose of determining, among other things, the eligibility of
the Investor to purchase the Subscribed Securities, and hereby consents to such
reliance. The Investor agrees to provide, if requested, any additional
information that may reasonably be required to determine the eligibility of the
Investor to purchase the Subscribed Securities. The Investor agrees to indemnify
and hold harmless each such party and each of their respective affiliates from
and against any claim, cost, loss, damage or liability to the extent due to or
arising out of a breach of any representation, warranty or agreement of the
Investor contained in this Subscription Agreement or in any other document
provided by the Investor to such parties in connection with the Investor’s
investment in the Subscribed Securities (including, without limitation, as a
result of the Investor’s being or being deemed to be a Benefit Plan Investor or
a non-U.S., governmental or church plan that is subject to Similar Law, or a
Controlling Person, if it represented or was deemed to represent otherwise).

 

 

 
6

--------------------------------------------------------------------------------

 

 

6.     Delivery of Offering Circular. The Investor understands and agrees that,
on or prior to the Closing Date, the Investor will be provided with the Offering
Circular, the Investor shall have received, and shall have had an adequate
opportunity to review the contents of, the Offering Circular prior to the
funding of this subscription, and such funding by such Investor shall be deemed
to be confirmation by such Investor that it has received, reviewed and approved
of the Offering Circular. The Investor understands and agrees that the
information contained in the Offering Circular is current as of the date
thereof, and neither the Issuer nor the Initial Purchaser and/or any of their
respective Affiliates is obligated to update such information for the benefit of
any Investor during the term of the Subscribed Securities.

 

7.     Payment of Subscription Price. On the Closing Date (and in reliance upon
the representations, warranties and agreements of the Investor contained
herein), the Initial Purchaser shall cause the Issuer to cause Subscribed
Securities in an aggregate principal amount equal to the amount set forth on the
signature page hereof to be registered as directed by the Investor in the
register maintained by the Registrar pursuant to the Indenture, and to have
delivered to the Investor the Subscribed Securities, but only against delivery
by the Investor of the amount of the Investor’s purchase price hereunder by wire
transfer not later than one Business Day prior to the Closing Date to an account
to be designated by the Initial Purchaser. If the Investor’s subscription is
rejected in whole or in part, the amount rejected shall be returned promptly by
wire transfer to an account designated by the Investor.

 

8.     Miscellaneous. This Subscription Agreement is not assignable by the
Investor without the prior written consent of the Issuer and the Initial
Purchaser. The representations and warranties made by the Investor in this
Subscription Agreement shall survive the closing of the transactions
contemplated hereby and any investigation made by the Issuer, the Collateral
Manager or the Initial Purchaser. The attached Investor Questionnaire is an
integral part of this Subscription Agreement and shall be deemed incorporated by
reference herein. This Subscription Agreement may be executed in one or more
counterparts, all of which together shall constitute one instrument.

 

9.     Consent to Jurisdiction; Service of Process. The Investor hereby
irrevocably submits to the exclusive jurisdiction of any U.S. federal or New
York State court in the Borough of Manhattan, City of New York, and any
appellate court from any of such courts, in any action arising out of or in
relation to this Subscription Agreement, the Subscribed Securities, the Offering
Circular and the transactions contemplated hereby or thereby. The Investor
agrees that all claims and proceedings in respect of any such action may be
heard and determined in any such U.S. federal or New York State court and, to
the fullest extent permitted by applicable law, waives the defense of an
inconvenient forum. The Investor agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. The Investor
irrevocably consents to service of process by personal delivery, certified mail,
postage prepaid, or overnight courier, to its address specified in or pursuant
to Section 12(c) below.

 

 

 
7

--------------------------------------------------------------------------------

 

 

10.     Waiver of Jury Trial. THE INVESTOR HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
(BUT NO OTHER JUDICIAL REMEDIES) IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS SUBSCRIPTION AGREEMENT, THE SUBSCRIBED SECURITIES, THE OFFERING
CIRCULAR AND THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

11.     Governing Law. THIS SUBSCRIPTION AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED THERETO, THE RELATIONSHIP OF THE PARTIES,
AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE
PARTIES SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED IN ALL RESPECTS
(WHETHER IN CONTRACT OR IN TORT) BY THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAWS.

 

12.     Notices. All statements, requests and notices given under or permitted
by this Subscription Agreement shall be sufficient for every purpose hereunder
if made, given or furnished in writing to and mailed (first class postage
prepaid), hand delivered or sent by overnight courier service, telecopy or
e-mail in legible form:

 

(a)     To the Issuer, addressed to the address set forth in the Indenture (with
a copy to the Trustee, at its address set forth in the Indenture);

 

(b)     To the Initial Purchaser, addressed to it at BNP Paribas Securities
Corp., 787 7th Avenue, New York, New York 10017. Attention: Fixed Income
Structuring and Legal Department; and

 

(c)     To the Investor, at the address set forth on the Investor Questionnaire
attached hereto or at any other address previously furnished in writing to the
Registrar.

 

Delivery of any statement, request or notice made as provided above will be
deemed effective: (1) if in writing and delivered in person or by overnight
courier service, on the date it is delivered; (2) if sent by facsimile
transmission, on the date that transmission is received by the recipient in
legible form (it being agreed that the burden of proving receipt will be on the
sender and will not be met by a transmission report generated by the sender’s
facsimile machine); and (3) if sent by mail, on the date that mail is delivered
or its delivery is attempted; in each case, unless the date of that delivery (or
attempted delivery) or that receipt, as applicable, is not a Business Day or
that communication is delivered (or attempted) or received, as applicable, after
the close of business on a Business Day, in which case that communication shall
be deemed given and effective on the first following day that is a Business Day.

 

13.     Limited Recourse. The Subscribed Securities are limited recourse debt
obligations of the Issuer, payable solely from amounts received in respect of
the Assets pledged by the Issuer under the Indenture. If amounts received in
respect of such Assets are insufficient to make payments on the Subscribed
Securities in accordance with the Priority of Payments, no other assets will be
available for payment of the deficiency and, following liquidation of all of
such Assets, the obligation of the Issuer to pay such deficiency will be
extinguished. The Investor understands that the Subscribed Securities are not
deposits or other obligations of the Trustee or its affiliates or subsidiaries
or any other financial institution, are not guaranteed by the Trustee or its
affiliates or subsidiaries or any other financial institution, are not insured
by the Federal Deposit Insurance Corporation or any other governmental agency,
and are subject to investment risk, including possible loss of principal amount
invested.

 

 

 
8

--------------------------------------------------------------------------------

 

 

14.     Binding Effect; Benefit of Agreement. The Investor and the Initial
Purchaser hereby agree that the Issuer is a third-party beneficiary of this
Subscription Agreement and, except as otherwise provided herein, this
Subscription Agreement shall be binding upon the parties hereto and inure to the
benefit of the parties hereto and the Issuer and their respective successors,
heirs, executors, legal representatives and transferees.

 

15.     Non-Petition. Notwithstanding any other provision of this Subscription
Agreement, the Investor agrees not to institute against, or join any other
Person in instituting against, the Issuer, the Co-Issuer or any Issuer
Subsidiary any bankruptcy, reorganization, arrangement, insolvency, moratorium
or liquidation proceedings, or other proceedings under Cayman Islands bankruptcy
laws, United States federal or state bankruptcy laws, or similar laws until at
least one year and one day (or, if longer, the applicable preference period then
in effect plus one day) after the payment in full of all amounts payable in
respect of the Notes.

 

[Remainder of Page Intentionally Left Blank]

 

 

 
9

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement on
the date set forth below.

 

 

Aggregate Principal

Amount of Subscribed

Securities:1

 

U.S.$5,200,000

   

Aggregate Purchase Price

of Subscribed Securities:2


 

U.S.$4,680,000

 

 

 

JMP Credit Advisors LLC     
(Name of Investor)

 

By: /s/ Renee Lefebvre     
(Signature)

 

Renee Lefebvre, Managing Director
(Print Name and Title)

 

Date: September 26, 2014

 

 

 



--------------------------------------------------------------------------------



1 The subscription hereunder must be in minimum denominations of U.S.$250,000
(or $25,000 for Knowledgeable Employees with respect to the Issuer) and integral
multiples of $1.00 in excess thereof.

2 Expressed as a total dollar amount and not a percentage of par.

 

signature page

 

 

 


--------------------------------------------------------------------------------

 

 

 

The Initial Purchaser by signing below hereby accepts the above application for
subscription for the Subscribed Securities.

 

BNP PARIBAS SECURITIES CORP.,
as Initial Purchaser

 

 

By: /s/ Adnan A. Zuberi

       Name: Adnan A. Suberi
       Title: Managing Director

 

 

By: /s/ Ricardo Toro

       Name: Richardo Toro
       Title: Managing Director

 

Date: September 26, 2014

 

 signature page

 

 

 


--------------------------------------------------------------------------------

 

 

INVESTOR QUESTIONNAIRE

 

Italicized terms are defined in Annex A attached to this Investor Questionnaire.

 

Please type or print legibly.

 

A.

General Information

         

1.  Name in which Subscribed Securities should be registered:

JMP Credit Advisors LLC

       

2.  Address for Notices:

JMP Credit Advisors LLC

Attn: Renee Lefebvre

3440 Preston Ridge Road, Suite 350
Alpharetta, GA 30005



 

3.  Telephone Number:

678-368-4157

       

4.  Fax Number:

678-366-0363

       

5.  U.S. Tax ID or Social Security #:

20-1450327

     

B.

Wiring and Delivery Information for Certificated Subscribed Securities

 

The Investor must complete this Section B of the Investor Questionnaire.

     

1.  Incoming Wire Payment Instructions for payment of certificated Subscribed
Securities:*

     

BANK OF NEW YORK

ABA: 021000018

Acct Number:  XXXXXXX

Acct Name:  PAR

Ref:  [JMP Credit Advisors CLO III Proceeds]

Attn:  Lisa Priestner

       

     * Pursuant to Section 7 of the Subscription Agreement, payment of the
purchase price for Subscribed Securities to be held in certificated form must be
made not later than one Business Day prior to the Closing Date.

     

2.  Wire Receipt Instructions for future distributions on certificated
Subscribed Securities:

BANK NAME: City National Bank

   

BANK ADDRESS: San Francisco, CA

   

ABA OR CHIPS #: ###-##-####

   

ACCOUNT NAME: JMP Group LLC

   

ACCOUNT : XXXXXXXX

     

 

 

 
Q-1

--------------------------------------------------------------------------------

 

 

 

3.  Delivery Address for any certificate representing certificated Subscribed
Securities:

JMP Credit Advisors LLC

Attn: Renee Lefebvre

   

3440 Preston Ridge Road, Suite 350

   

Alpharetta, GA 30005

     

 

 

4.  Payment Information for certificated Subscribed Securities:

 

(a)Name of the bank from which your payment to the Initial Purchaser is being
wired (the “Wiring Bank”): City National Bank

     

(b)Is the Wiring Bank located in the U.S. or another FATF Country?

 

__X_Yes____No

If yes, please answer question (c) below.

     

(c)Are you a customer of the Wiring Bank?

 

__X_Yes____No

 

If the answer to the question in either (b) or (c) above is “No,” please contact
the Initial Purchaser for additional information that will be required.

 

C.     Non-U.S. Person/Qualified Institutional Buyer/Accredited Investor Status

 

         The Investor represents and warrants that the Investor is (check one):

 

 

☐

not a U.S. Person (as defined in Regulation S) and is purchasing the Subscribed
Securities for its own account and not for the account or benefit of a U.S.
Person.

 

OR

 

 

☒

a Qualified Institutional Buyer.

 

OR

 

 

☐

an Accredited Investor.

     

 

 

 
Q-2

--------------------------------------------------------------------------------

 

 

D.     Qualified Purchaser/Knowledgeable Employee Status

          The Investor represents and warrants that the Investor is (check one):

 

 

☒

a Qualified Purchaser.

 

OR

 

 

☐

a Knowledgeable Employee.

 

OR

 

 

☐

a corporation, partnership, limited liability company or other entity (other
than a trust, except as otherwise agreed to by the Issuer) each shareholder,
partner, member or other equity owner of which is a Qualified Purchaser or a
Knowledgeable Employee with respect to the Issuer.

 

E.     Suitability

 

 

1.

The Investor understands that an investment in Subscribed Securities is a
leveraged investment in the underlying Assets. In addition, the Investor has
indicated which, if any, of the following statements (paragraphs (A) through (D)
below) apply to the Investor:

 

☐     (A)     In connection with evaluating the merits and risks of its
prospective investment in the Subscribed Securities, the Investor has relied
upon:

 

N/A
(Name of Purchaser Representative)

 

and such adviser (the “Purchaser Representative”) has disclosed to the Investor
in writing at a reasonable time prior to the Closing Date any material
relationship between such Purchaser Representative or its affiliates, on the one
hand, and the Issuer or the Initial Purchaser and their respective affiliates,
on the other hand, that then exists, that is mutually understood to be
contemplated or that has existed at any time during the previous two years, and
any compensation received or to be received as a result of such relationship.

 

If the Investor has retained a Purchaser Representative in connection with its
proposed investment in the Subscribed Securities, the Investor has disclosed to
such Purchaser Representative such information concerning the Investor’s
financial status, tax status and investment and other financial objectives as is
necessary for such Purchaser Representative to have reasonable grounds for
believing that the Investor’s investment in the Subscribed Securities is
suitable for the Investor given the Investor’s financial situation and needs.

 

☐     (B)     The Investor currently employs, or has in the past employed, one
or more financial consultants, investment advisers or bank trust departments.

 

☒     (C)     The Investor has specific experience with one or more investments
in one or more of (i) asset-backed securities, (ii) investment funds whose
assets consist principally of asset-backed securities, bonds, or interests in
loans, or (iii) other securities similar to the Subscribed Securities (including
experience with how market and other relevant developments affect the value of
those investments).

 

 

 
Q-3

--------------------------------------------------------------------------------

 

 

☒     (D)     The Investor regularly receives and considers ideas, suggestions,
market views and other information obtained from market professionals, including
market professionals whose expertise relates to investments in one or more of
(i) asset-backed securities, (ii) investment funds whose assets consist
principally of asset-backed

securities, bonds, or interests in loans, or (iii) other securities similar to
the Subscribed Securities.

 

 

2.

The Investor’s financial condition is such that it has no need for liquidity
with respect to the Subscribed Securities and no need to dispose of any
Subscribed Securities or portion thereof to satisfy any existing or contemplated
indebtedness, obligations or other undertaking, and the aggregate amount to be
paid by the Investor to purchase the Subscribed Securities is not
disproportionate to the Investor’s net worth, and the Investor is able to bear
any loss in connection with any Subscribed Securities (including loss of the
Investor’s original principal investment):

 

☒     Yes     ☐     No

 

 

3.

The Investor, either alone or with the Investor’s Purchaser Representative
identified above, has determined that an investment in the Subscribed
Securities, based upon an appropriate characterization thereof for legal,
investment, accounting, regulatory and tax purposes, is consistent with any
legal investment restrictions applicable to the Investor:

 

☒     Yes     ☐     No

 

 

4.

None of the Issuer or the Initial Purchaser, their respective affiliates, or the
respective agents of any of the foregoing is acting as a fiduciary for or an
investment adviser (or in any other similar role) to the Investor in connection
with the offering and sale of the Subscribed Securities:

 

☒     Yes     ☐     No

 

F.

Entity Information (natural persons may skip this Section F of the Investor
Questionnaire)

 

Legal form of entity (corporation, partnership, trust, etc.): Limited Liability
Company

 

Jurisdiction of organization: Delaware

 

G.

Benefit Plan Investors and Controlling Persons

 

The purpose of this Section G of the Investor Questionnaire is, among other
things, to (i) endeavor to ensure that less than 25% of the total value of the
Subordinated Notes issued by the Issuer is held by “Benefit Plan Investors” as
contemplated and defined under Section 3(42) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) and the U.S. Department of Labor’s
regulations set forth at 29 C.F.R. Section 2510.3-101 as modified by Section
3(42) of ERISA (the “Plan Asset Regulations”) so that the Issuer will not be
subject to the provisions contained in Section 406 of ERISA or Section 4975 of
the Internal Revenue Code of 1986, as amended (the “Code”), (ii) obtain from the
Investor certain representations and agreements and (iii) provide the Investor
with certain related information with respect to its acquisition, holding or
disposition of the Subscribed Securities.

 

 

 
Q-4

--------------------------------------------------------------------------------

 

 

Please be aware that the information contained in this Section G of the Investor
Questionnaire is not intended to constitute advice and the examples given below
are not intended to be, and are not, comprehensive. The Investor should contact
its own counsel if the Investor has any questions in completing this Section G.
Capitalized terms not defined in this Investor Questionnaire shall have the
meanings ascribed to them in the final Offering Circular of the Issuer or the
Indenture.

 

Please review the information in this Investor Questionnaire and check the
box(es) that are applicable to you.

 

By checking a box, you are representing and warranting as to your status for so
long as you hold a Note or interest therein. If a box is not checked, you are
representing and agreeing that the applicable answer does not, and will not,
apply to you.

 

 

 

 

1.

Employee Benefit Plans Subject to ERISA or the Code. Is the Investor, or is the
Investor acting on behalf of, an “employee benefit plan” within the meaning of
Section 3(3) of ERISA that is subject to the fiduciary responsibility provisions
of Title I of ERISA or a “plan” within the meaning of Section 4975(e)(1) of the
Code that is subject to Section 4975 of the Code?

 

☐     Yes     ☒     No

 

Examples: (i) tax qualified retirement plans such as pension, profit sharing and
section 401(k) plans, (ii) welfare benefit plans such as accident, life and
medical plans, (iii) individual retirement accounts or “IRAs” and “Keogh” plans
and (iv) certain tax-qualified educational and savings trusts.

 

 

2.

Entity Holding Plan Assets by Reason of Plan Asset Regulations. Is the Investor,
or is the Investor acting on behalf of, an entity or fund whose underlying
assets include “plan assets” by reason of a Benefit Plan Investor’s investment
in such entity?

 

☐     Yes     ☒     No

 

Examples: (i) an insurance company separate account, (ii) a bank collective
trust fund and (iii) a hedge fund or other private investment vehicle where 25%
or more of the total value of any class of its equity is held by Benefit Plan
Investors.

 

If the Investor answered “Yes” to this Question 2 above, please indicate the
maximum percentage of the entity or fund that will constitute “plan assets” for
purposes of Title I of ERISA or Section 4975 of the Code: ______%.

 

AN ENTITY OR FUND THAT CANNOT PROVIDE THE FOREGOING PERCENTAGE HEREBY
ACKNOWLEDGES THAT FOR PURPOSES OF DETERMINING WHETHER BENEFIT PLAN INVESTORS OWN
LESS THAN 25% OF THE TOTAL VALUE OF THE SUBORDINATED NOTES ISSUED BY THE ISSUER,
100% OF THE ASSETS OF THE ENTITY OR FUND WILL BE TREATED AS “PLAN ASSETS.”

 

 

 
Q-5

--------------------------------------------------------------------------------

 

 

ERISA and the regulations promulgated thereunder are technical. Accordingly, if
you have any question regarding whether you may be an entity described in this
Question 2, you should consult with your counsel.

 

 

3.

Insurance Company General Account. Is the Investor, or is the Investor acting on
behalf of, an insurance company purchasing the Subscribed Securities with funds
from its or their general account (i.e., the insurance company’s corporate
investment portfolio), whose assets, in whole or in part, constitute “plan
assets” for purposes of the Plan Asset Regulations?

 

☐     Yes     ☒     No

 

If the Investor answered “Yes” to this Question 3, please indicate the maximum
percentage of the insurance company general account that will constitute “plan
assets” for purposes of conducting the 25% test under the Plan Asset
Regulations: ____%.

 

IF YOU DO NOT INCLUDE ANY PERCENTAGE IN THE BLANK SPACE, YOU WILL BE COUNTED AS
IF YOU FILLED IN 100% IN THE BLANK SPACE.

 

 

4.

None of Sections (1) Through (3) Above Apply. Is the Investor, or is the
Investor acting on behalf of, a person that does not fall into any of the
categories described in Sections (1) through (3) above?

 

☒     Yes     ☐     No

 

 

5.

No Prohibited Transaction. Any Investor answering “Yes” to Questions 1, 2 or 3,
represents, warrants and agrees that its acquisition, holding and disposition of
Subscribed Securities does not and will not constitute or result in a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code.

 

 

6.

Not Subject to Similar Law and No Violation of Other Plan Law. If the Investor
is a governmental, church, non-U.S. or other plan, the Investor represents,
warrants and agrees that (a) it is not, and for so long as it holds the
Subscribed Securities or any interest therein, will not be, subject to any
federal, state, local or non-U.S. law or regulation that could cause the
underlying assets of the Issuer to be treated as assets of the Investor in any
Subscribed Security (or interest therein) by virtue of its interest and thereby
subject the Issuer and the Collateral Manager (or other persons responsible for
the investment and operation of the Issuer’s assets) to laws or regulations that
are substantially similar to the prohibited transaction provisions of Section
406 of ERISA or Section 4975 of the Code, and (b) its acquisition, holding and
disposition of the Subscribed Securities does not and will not constitute or
give rise to a non-exempt violation of any applicable federal, state, local, or
non-U.S. law or regulation that is substantially similar to the prohibited
transaction provisions of Section 406 of ERISA or Section 4975 of the Code.

 

 

 
Q-6

--------------------------------------------------------------------------------

 

 

 

7.

Controlling Person. Is the Investor, or is the Investor acting on behalf of any
of: (i) any person that has discretionary authority or control with respect to
the assets of the Issuer, (ii) any person who provides investment advice for a
fee (direct or indirect) with respect to such assets or (iii) any “affiliate” of
any of the above persons? “Affiliate” shall have the meaning set forth in the
Plan Asset Regulations. Any of the persons described in the first sentence of
this Section 7 is referred to in this Investor Questionnaire as a “Controlling
Person.”

 

☒     Yes     ☐     No

 

Note:     We understand that, for purposes of determining whether Benefit Plan
Investors hold less than 25% of the total value of the Subordinated Notes
represented by the Aggregate Outstanding Amount thereof, the value of any
Subordinated Notes held by Controlling Persons (other than Benefit Plan
Investors) are required to be disregarded.

 

 

8.

Compelled Disposition. The Investor acknowledges and agrees that:

 

 

(i)

if any representation that the Investor made hereunder is subsequently shown to
be false or misleading or its beneficial ownership otherwise causes a violation
of the 25% Limitation (in any such case the Investor becomes a Non-Permitted
ERISA Holder), the Issuer and/or the Co-Issuer shall, promptly after discovery
that such person is a Non-Permitted ERISA Holder by the Issuer, the Co-Issuer or
the Trustee (and notice to the Issuer or the Co-Issuer, as applicable, by the
Trustee if a Trust Officer of the Trustee obtains actual knowledge or by the
Issuer or the Co-Issuer if it makes the discovery), send notice to such
Non-Permitted ERISA Holder demanding that such Non-Permitted ERISA Holder
transfer its interest in the Notes held by such person to a Person that is not a
Non-Permitted ERISA Holder within 10 days of the date of such notice;

 

 

(ii)

if the Investor fails to transfer its Subscribed Securities, the Issuer shall
have the right, without further notice to the Investor, to sell its Subscribed
Securities or its interest in the Subscribed Securities, to a purchaser selected
by the Issuer that is not a Non-Permitted ERISA Holder on such terms as the
Issuer may choose;

 

 

(iii)

the Issuer may select the purchaser by soliciting one or more bids from one or
more brokers or other market professionals that regularly deal in securities
similar to the Subscribed Securities and selling such securities to the highest
such bidder. However, the Issuer may select a purchaser by any other means
determined by it in its sole discretion;

 

 

(iv)

by the Investor’s acceptance of an interest in the Subscribed Securities, the
Investor agrees to cooperate with the Issuer and the Trustee to effect such
transfers;

 

 

(v)

the proceeds of such sale, net of any commissions, expenses and taxes due in
connection with such sale shall be remitted to the Investor; and

 

 

(vi)

the terms and conditions of any sale under this sub-section shall be determined
in the sole discretion of the Issuer, and none of the Issuer, the Co-Issuer, the
Trustee or the Collateral Manager shall be liable to the Investor as a result of
any such sale or the exercise of such discretion.

 

 

9.

Required Notification and Agreement. The Investor hereby agrees that the
Investor (a) will inform the Issuer and the Trustee if any representation herein
becomes untrue and (b) will not transfer any Subscribed Securities or any
specified portion thereof to a Benefit Plan Investor or a Controlling Person
unless such transfer will not result in Benefit Plan Investors holding 25% or
more of the total value of the Subordinated Notes.

 

 

 
Q-7

--------------------------------------------------------------------------------

 

 

 

10.

Continuing Representation; Reliance. The Investor acknowledges and agrees that
the representations and warranties contained in this Investor Questionnaire
shall be deemed made on each day from the date the Investor makes such
representations and warranties through and including the date on which the
Investor disposes of its interests in the Subscribed Securities. The Investor
understands and agrees that the information supplied in this Investor
Questionnaire will be used and relied upon by the Issuer, the Co-Issuer and the
Trustee to determine that Benefit Plan Investors own or hold less than 25% of
the total value of the Subscribed Securities upon any subsequent transfer of the
Subscribed Securities in accordance with the Indenture.

 

 

11.

Further Acknowledgement and Agreement. The Investor acknowledges and agrees that
(i) all of the representations, warranties and assurances contained in this
Investor Questionnaire are for the benefit of the Issuer, the Co-Issuer, the
Trustee, the Initial Purchaser, and the Collateral Manager as third party
beneficiaries hereof, (ii) copies of this Investor Questionnaire and any
information contained herein may be provided to the Issuer, the Trustee, the
Initial Purchaser, the Collateral Manager, affiliates of any of the foregoing
parties and to each of the foregoing parties’ respective counsel for purposes of
making the determinations described above and (iii) any acquisition or transfer
of the Subscribed Securities by the Investor that is not in accordance with the
provisions of this Investor Questionnaire shall be null and void from the
beginning, and of no legal effect.

 

 

12.

Transferee Letter and its Delivery. We acknowledge and agree that we may not
transfer any Subscribed Securities to any person unless the Issuer and the
Trustee have received a certificate substantially in the form of this Investor
Questionnaire. Any attempt to transfer in violation of this section will be null
and void from the beginning, and of no legal effect.

 

H.

Related Parties

 

 

1.

To the best of the Investor’s knowledge, does the Investor control, or is the
Investor controlled by or under common control with, any other investor in the
Issuer?

 

☐     Yes     ☒     No

 

 

2.

Will any other person or persons have a beneficial interest in the Subscribed
Securities to be acquired hereunder (other than as a shareholder, partner or
other beneficial owner of equity interests in the Investor)?

 

☐     Yes     ☒     No

 

If either question above was answered “Yes,” please describe the nature of the
applicable relationship(s) in space provided below:

 

 

 

 

 

 

 
Q-8

--------------------------------------------------------------------------------

 

 

I.

Cayman Islands

 

Is the Investor a member of the public in the Cayman Islands?

 

☐     Yes     ☒     No

 

J.

Reg Y Institution

 

Is the Investor a Reg Y Institution?

 

☐     Yes     ☒     No

 

K.

Tax Status

 

The Investor is either (please check one):

 

 

☒

a United States person within the meaning of Section 7701(a)(30) of the Code,
and a properly completed and signed Internal Revenue Service Form W-9 (or
applicable successor form) is attached hereto

or

 

 

☐

not a United States person within the meaning of Section 7701(a)(30) of the
Code, and a properly completed and signed Internal Revenue Service Form W-8 (or
applicable successor form) is attached hereto.

 

 

 
Q-9

--------------------------------------------------------------------------------

 

 

The Investor agrees to provide, if requested, any additional information that
may be required to substantiate the Investor’s status as certified in Sections C
and D above or to determine compliance with ERISA and/or Section 4975 of the
Code or to otherwise determine its eligibility to purchase Subscribed Securities
of the Issuer.

 

Signature:

 

JMP Credit Advisors LLC
(Name of Entity)

 

By: /s/ Renee Lefebvre               
(Signature)

 

By: Renee Lefebvre, Managing Director
(Print Name and Title)

 

Date: September 26, 2014

 

Signature Page

 

 

 
 

--------------------------------------------------------------------------------

 

 

Annex A

 

DEFINITIONS

 

“Accredited Investor” means:

 

A.

Any bank as defined in Section 3(a)(2) of the Securities Act of 1933, as amended
(the “Securities Act”), or any savings and loan association or other institution
as defined in Section 3(a)(5)(A) of the Securities Act whether acting in its
individual or fiduciary capacity; any broker or dealer registered pursuant to
Section 15 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”); any insurance company as defined in Section 2(a)(13) of the Securities
Act; any investment company registered under the Investment Company Act of 1940,
as amended (the “Investment Company Act”), or a business development company as
defined in Section 2(a)(48) of the Investment Company Act; any Small Business
Investment Company licensed by the U.S. Small Business Administration under
section 301(c) or (d) of the Small Business Investment Act of 1958; any plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; any
employee benefit plan within the meaning of ERISA if the investment decision is
made by a plan fiduciary, as defined in Section 3(21) of ERISA, which is either
a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors;

 

B.

Any private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940, as amended;

 

C.

Any organization described in Section 501(c)(3) of the Code, corporation,
Massachusetts or similar business trust, or partnership, not formed for the
specific purpose of acquiring the securities offered, with total assets in
excess of $5,000,000;

 

D.

Any director, executive officer, or general partner of the Issuer, or any
director, executive officer, or general partner of a general partner of the
Issuer;

 

E.

Any natural person whose individual net worth, or joint net worth with that
person's spouse, exceeds $1,000,000;

 

F.

Any natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person's spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year;

 

G.

Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) promulgated under
the Securities Act; and

 

 

A-1 
 

--------------------------------------------------------------------------------

 

 

H.

Any entity in which all of the equity owners are accredited investors.

 

“Affiliated Management Person” means an “affiliated person”, as such term is
defined in Section 2(a)(3) of the Investment Company Act, that manages the
investment activities of an entity that, but for the exception provided for in
Section 3(c)(1) or Section 3(c)(7) of the Investment Company Act, would be an
investment company.

 

“Benefit Plan Investor” means (a) an “employee benefit plan” (as defined in
Section 3(3) of Title I of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”)) that is subject to the fiduciary responsibility provisions
under Title I of ERISA, (b) any “plan” as defined in Section 4975(e)(1) of the
Internal Revenue Code of 1986, as amended (the “Code”) that is subject to
Section 4975 of the Code or (c) any entity whose underlying assets include “plan
assets” by reason of any such employee benefit plan’s or plan’s investment in
the entity.

 

“Controlling Person” means any person (other than a Benefit Plan Investor) who
has discretionary authority or control over the assets of the Issuer or any
person who provides investment advice for a fee, direct or indirect, with
respect to such assets, or any affiliate of such a person. For purposes of the
foregoing, an “affiliate” of a person includes any person, directly or
indirectly, through one or more intermediaries, controlling, controlled by, or
under common control with the person. “Control,” with respect to a person other
than an individual, means the power to exercise a controlling influence over the
management or policies of such person.

 

“FATF Country” means each country that is a member of the Financial Action Task
Force on Money Laundering, which, as of the date hereof, includes the following:
Argentina, Australia, Austria, Belgium, Brazil, Canada, China, Denmark, European
Commission, Finland, France, Germany, Greece, Gulf Co-operation Council, Hong
Kong, Iceland, India, Ireland, Italy, Japan, Luxembourg, Mexico, Kingdom of the
Netherlands, New Zealand, Norway, Portugal, Republic of Korea, Russian
Federation, Singapore, South Africa, Spain, Sweden, Switzerland, Turkey, United
Kingdom and the United States.

 

“Investments” means any or all (1) securities (as defined in Section (2)(a)(1)
of the Securities Act), except for securities of issuers that control, are
controlled by or are under common control with the Investor (“Control
Securities”) unless (A) the issuer of the Control Securities is itself a
registered or private investment company, a commodity pool of a company that
would be an investment company but for the exclusions provided by Section
3(c)(1) through 3(c)(9) of the Investment Company Act or the exemptions from the
definition of investment company provided by Rule 3a-6 or Rule 3a-7 under the
Investment Company Act, (B) the Control Securities represent securities of an
issuer that files reports pursuant to Section 13 or 15(d) of the Exchange Act,
(C) the issuer of the Control Securities has a class of securities listed on a
“designated offshore securities market” as such term is defined under
Regulation S or (D) the issuer of the Control Securities is a company with
shareholders’ equity of not less than $50 million (determined in accordance with
generally accepted accounting principles), as reflected in the company’s most
recent financial statements (provided such financial statements present the
information as of a date within 16 months of the date of the Investor’s purchase
of Investments); (2) futures contracts or options thereon held for investment
purposes, (3) physical commodities held for investment purposes; (4) swaps and
other similar financial contracts entered into for investment purposes; (5) real
estate held for investment purposes; and (6) cash and cash equivalents held for
investment purposes.

 

 

 
A-2 

--------------------------------------------------------------------------------

 

 

“Knowledgeable Employee” with respect to the Issuer means any natural person who
is:

 

A.

an executive officer, director, trustee, general partner, advisory board member,
or person serving in a similar capacity, of the Issuer or an Affiliated
Management Person (as defined above) of the Issuer; or

 

B.

an employee of the Issuer or an Affiliated Management Person of the Issuer
(other than an employee performing solely clerical, secretarial or
administrative functions with regard to such company or its investments) who, in
connection with his or her regular functions or duties, participates in the
investment activities of (1) the Issuer, (2) other entities that, but for the
exception provided for in Section 3(c)(1) or Section 3(c)(7) of the Investment
Company Act, would be investment companies, or (3) investment companies the
investment activities of which are managed by such Affiliated Management Person
of the Issuer, provided that such employee has been performing such functions
and duties for or on behalf of the Issuer or the Affiliated Management Person of
the Issuer, or substantially similar functions or duties for or on behalf of
another company for at least 12 months.

 

“Qualified Purchaser” means:

 

A.

a natural person (including any person who holds a joint, community property, or
other similar shared ownership interest in an issuer that is excepted under
Section 3(c)(7) of the Investment Company Act with that person’s qualified
purchaser spouse) who owns not less than U.S.$5,000,000 in “Investments” (as
defined above) and as valued in accordance with Rule 2a51-1 of the Investment
Company Act (including, without limitation, after deducting from the amount of
such investments the amount of any outstanding indebtedness incurred to acquire
or for the purpose of acquiring such investments) (including investments held
(1) jointly with such person’s spouse, or in which such person shares with such
person’s spouse a community property or similar shared ownership interest and
(2) in an individual retirement account or similar account the investments of
which are directed by and held for the benefit of such person);

 

B.

a company that (1) owns not less than U.S.$5,000,000 in Investments as valued in
accordance with such Rule 2a51-1 (including, without limitation, after deducting
from the amount of such investments the amount of any outstanding indebtedness
incurred to acquire or for the purpose of acquiring such investments) that is
owned directly or indirectly by or for two or more natural persons who are
related as siblings or spouse (including former spouses), or direct lineal
descendants by birth or adoption, spouses of such persons, the estates of such
persons, or foundations, charitable organizations, or trusts established by or
for the benefit of such persons and (2) was not formed for the specific purpose
of acquiring Subscribed Securities of the Issuer unless each beneficial owner of
the Investor’s securities is a Qualified Purchaser;

 

 

 
A-3 

--------------------------------------------------------------------------------

 

 

C.

a trust that is not covered by clause B. above and that was not formed for the
specific purpose of acquiring the securities offered, as to which the trustee or
other person authorized to make decisions with respect to the trust, and each
settlor or other person who has contributed assets to the trust, is a person
described in clause A. or B. above or in clause D. below.

 

D.

a person, acting for its own account or the account of other Qualified
Purchasers, who (1) in the aggregate owns and invests on a discretionary basis,
not less than U.S.$25,000,000 in Investments as valued in accordance with such
Rule 2a51-1 (including, without limitation, after deducting from the amount of
such investments the amount of any outstanding indebtedness incurred to acquire
or for the purpose of acquiring such investments) (including Investments owned
by majority-owned subsidiaries of the company and Investments owned by a company
(a “Parent Company”) of which the company is a majority-owned subsidiary, or by
a majority-owned subsidiary of the company and other majority-owned subsidiaries
of the Parent Company) and (2) was not formed for the specific purpose of
acquiring Subscribed Securities of the Issuer unless each beneficial owner of
the Investor’s securities is a Qualified Purchaser;

 

E.

a “qualified institutional buyer” within the meaning of Rule l44A(a) promulgated
under the Securities Act, acting for its own account, the account of another
qualified institutional buyer or the account of a Qualified Purchaser; provided
(1) that a dealer described in paragraph (a)(l)(ii) of Rule 144A shall own and
invest on a discretionary basis at least U.S.$25,000,000 in securities of
issuers that are not affiliated persons of the dealer, and (2) that a plan
referred to in paragraph (a)(1)(i)(D) or (a)(i)(1)(E) of Rule 144A, or a trust
fund referred to in paragraph (a)(1)(i)(F) of Rule 144A that holds the assets of
such a plan, will not be deemed to be acting for its own account if investment
decisions with respect to the plan are made by the beneficiaries of the plan,
except with respect to investment decisions made solely by the fiduciary,
trustee or sponsor of such plan; or

 

F.

an entity in which each beneficial owner of the Investor’s securities is a
Qualified Purchaser. If the Investor is a U.S. resident and is an entity that,
but for the exception provided for in Section 3(c)(1) or Section 3(c)(7) of the
Investment Company Act, would be an investment company (hereinafter in this
paragraph referred to as an “excepted investment company”) (i) all of the
beneficial owners of outstanding securities (other than short-term paper) of the
Investor (such beneficial owners determined in accordance with Section
3(c)(1)(A) of the Investment Company Act) that acquired such securities on or
before April 30, 1996 (hereinafter in this paragraph referred to as
“pre-amendment beneficial owners”) have consented to the Investor’s treatment as
a Qualified Purchaser in accordance with Section 2(a)(51)(C) of, and Rule 2a51-2
promulgated under, the Investment Company Act, and (ii) all pre-amendment
beneficial owners of the outstanding securities (other than short-term paper) of
any excepted investment company that, directly or indirectly, owns any
outstanding securities of the Investor have consented to the Investor’s
treatment as a Qualified Purchaser in accordance with Section 2(a)(51)(C) of,
and Rule 2a51-2 promulgated under, the Investment Company Act.

 

 

 
A-4 

--------------------------------------------------------------------------------

 

 

“Reg Y Institution” means a person that is, or is controlled by a person that
is, subject to the provisions of Regulation Y of the Board of Governors of the
Federal Reserve System of the United States or any successor to such regulation,
but excludes, in any event, (a) any “qualifying foreign banking organization”
within the meaning of Regulation Y of the Board of Governors of the Federal
Reserve System (12 C.F.R. Section 211.23) that has booked its investment in the
Subscribed Securities outside the United States and (b) any financial holding
company or subsidiary of a financial holding company authorized to engage in
merchant banking activities pursuant to Section 4(k)(4)(H) of the Bank Holding
Company Act of 1956, as amended.

 

A-5

 

 

 